685 S.E.2d 510 (2009)
363 N.C. 657
STATE of North Carolina
v.
Jose Martinez BRITO.
No. 29P09.
Supreme Court of North Carolina.
October 8, 2009.
Duncan McCormick, Lillington, for Brito.
Kirk Randleman, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed on the 20th of January 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."